     Case 21-40441        Doc 50    Filed 05/25/21 Entered 05/25/21 12:45:43          Desc Main
                                      Document     Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

IN RE:                                            §
                                                  §   CASE NO. 21-40441-btr
                                                  §
LS MOTORCARS, LLC                                 §
                                                  §
      DEBTOR.                                     §   CHAPTER 11
                                                  §


          NOTICE OF SECURED CREDITOR NEXTGEAR CAPITAL, INC.’S
      INTENT TO OBTAIN RELIEF FROM AUTOMATIC STAY AND TO RECLAIM
                           SECURED PROPERTY

         Pursuant to the Final Order Authorizing Use of Cash Collateral (the “Final Cash Collateral

Order”) granting LS Motorcars, LLC (the “Debtor”) final authority to use cash collateral, NextGear

Capital, Inc. (“NextGear”) hereby gives Notice that upon an Event of Default and three (3) days

after service of the Notice of Default upon the Debtor (and after an expedited hearing if Debtor

objects to said Notice), NextGear intends to enforce the provisions of its floor plan loan documents

with the Debtor and reclaim its NextGear Vehicle Inventory (as defined in the Final Cash Collateral

Order [Doc. # 44]) securing their individual agreement.

         You should read this Notice and the Final Cash Collateral Order carefully and discuss them

with your lawyer. (If you do not have a lawyer, you may wish to consult one). A copy of the Final

Cash Collateral Order is attached hereto as Exhibit “A.”

         If you do not want the Court to grant relief pursuant to the terms and conditions of the Final

Cash Collateral Order, or if you want the Court to consider your views on the matter, then no later

than fourteen (14) days after the referenced documents were served upon you either via the Court’s



NOTICE OF SECURED CREDITOR NEXTGEAR CAPITAL, INC.’S INTENT TO OBTAIN RELIEF FROM
AUTOMATIC STAY AND TO RECLAIM SECURED PROPERTY – Page 1 of 3
     Case 21-40441        Doc 50   Filed 05/25/21 Entered 05/25/21 12:45:43               Desc Main
                                     Document     Page 2 of 3

CM/ECF system or by first class, postage prepaid, U.S. Mail, you or your lawyer must file with the

Clerk of the Bankruptcy Court, 660 North Central Expressway, Suite 300B, Plano, Texas 75074, a

response to the Notice explaining your position and electronically mail a copy of the response to:

       Alan B. Padfield, Attorney for NextGear Capital, Inc., abp@padfieldstout.com

       If you mail rather than deliver your response to the Clerk of the Bankruptcy Court for filing,

you must mail it early enough so that the Court will receive it within the aforesaid fourteen (14)

days of service to you.

       If you file a timely response to this Notice, a hearing on your response will take place via

telephone conference at a date and time to be set by the Court.

       IF YOU OR YOUR LAWYER DO NOT FILE AND SERVE A TIMELY RESPONSE TO

THIS NOTICE, THE COURT MAY FIND THAT YOU DO NOT OPPOSE THE RELIEF.

                                           Respectfully submitted,

                                           PADFIELD & STOUT, L.L.P.
                                           420 Throckmorton Street, Suite 1210
                                           Fort Worth, Texas 76102
                                           (817) 338-1616 telephone
                                           (817) 338-1610 fax

                                           /s/ Christopher V. Arisco
                                           Alan B. Padfield
                                           State Bar I.D. #00784712
                                           abp@padfieldstout.com
                                           Christopher V. Arisco
                                           State Bar I.D. #24064830
                                           carisco@padfieldstout.com

                                           Attorneys for Movant, NextGear Capital, Inc.




NOTICE OF SECURED CREDITOR NEXTGEAR CAPITAL, INC.’S INTENT TO OBTAIN RELIEF FROM
AUTOMATIC STAY AND TO RECLAIM SECURED PROPERTY – Page 2 of 3
     Case 21-40441      Doc 50     Filed 05/25/21 Entered 05/25/21 12:45:43          Desc Main
                                     Document     Page 3 of 3




                                   CERTIFICATE OF SERVICE

        The undersigned converted the foregoing document into an electronic image, via portable
document format (.pdf), electronically submitted same to the Internet web portal for the Clerk of this
Court utilizing the Electronic Management and Electronic Case Filing system of the Court, which has
caused service, via Simple Mail Transfer Protocol (e-mail), of a Notice of Electronic Filing of this
imaged document to the below-identified parties on Tuesday, May 25, 2021; said e-mail provides an
attributable hyperlink to the document, in portable document format, except for Debtor(s), and any
other entity so identified below or on the EM/ECF filing sheet, whereas in that instance such document
was mailed via First Class United States Mail, to-wit:

LS Motorcars, LLC                               Eric A. Liepins
6221 Norwood Drive                              Eric A. Liepins, P.C.
Frisco, Texas 75034                             12770 Coit Road, Suite 850
                                                Dallas, Texas 75251

Debtor                                          Attorneys for Debtor
United States Trustee                           And all those receiving ECF notification
Office of the U.S. Trustee                      for this case and the attached matrix filed
110 N. College Ave., Suite 300                  in this case.
Tyler, Texas 75702




                                           /s/ Christopher V. Arisco_________________
                                           Christopher V. Arisco




NOTICE OF SECURED CREDITOR NEXTGEAR CAPITAL, INC.’S INTENT TO OBTAIN RELIEF FROM
AUTOMATIC STAY AND TO RECLAIM SECURED PROPERTY – Page 3 of 3
